Citation Nr: 0511055	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  93-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which established service 
connection for recurrent subluxation and lateral instability 
of the right knee, secondary to a service-connected left knee 
disability, and assigned a 20 percent evaluation.  The 
veteran appealed the 20 percent rating.  In a March 2000 
supplemental statement of the case (SSOC), the RO addressed 
the claim of service connection for arthritis of the right 
knee as though it was inextricably intertwined with the claim 
for an increased evaluation for recurrent subluxation and 
lateral instability of the right knee.  

When this case was previously before the Board in January 
1995, December 1995, January 1998 and May 2001, it was 
remanded for additional development.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran does not have arthritis of the 
right knee. 


CONCLUSION OF LAW

Service connection for arthritis of the right knee is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim by a December 2004 SSOC.  
Additionally, the RO sent the veteran a letter in May 2004 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the May 2004 
SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pursuant to the May 2001 remand, the May 2004 letter 
specifically asked that the veteran authorize VA to obtain 
additional X-rays and reports from J.N.M., M.D.  The veteran 
did not respond.  Pursuant to a request also made in 
connection with the May 2001 remand, in December 2004, QTC 
informed VA that it was unable to obtain the actual X-ray 
films and radiographic reports from the veteran's 
examinations of May 1999 and July 2000.  

With respect to the duty to assist, the RO has obtained all 
available service records, all available VA treatment and 
private treatment records, and medical records from the 
Social Security Administration (SSA).  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Again, the Board observes 
that the veteran did not authorize VA to obtain additional 
medical records from Dr. J.N.M.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  There is no other indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
right knee.  The preponderance of the evidence indicates that 
the veteran does not have arthritis of the right knee.  

An April 1994 SSA Disability Determination and Transmittal 
reflects that the veteran was disabled from January 1991 to 
July 1993.  His primary diagnosis was sprains and strains - 
all types, and the secondary diagnosis was disorders of back 
discogenic and degenerative.  The medical records sent with 
the determination are negative for arthritis of the right 
knee.  

A March 1995 VA X-ray report provides that the right knee had 
lateral subluxation of the patella.  No other significant 
abnormalities were seen.  The primary diagnostic code was no 
significant or minor abnormality.  

The record does include some indication of the claimed 
disability.  Reports from Dr. J.N.M., dated in February and 
May 2000, provide that the veteran had bilateral patellar 
instability with patellofemoral arthritis.  Each report 
provides that X-rays were available for review.  The Board 
finds that these statements carry some probative weight, as 
they were provided by a physician.  On the other hand, they 
do not include copies of the actual X-ray reports or 
otherwise set forth the radiographic findings in detail.  

The Board finds that Dr. J.N.M.'s 2000 reports are outweighed 
by the reports of later VA physical and radiographic 
examinations that were negative for right knee arthritis.  
These reports also carry some probative weight, since they 
were made by physicians.  Further, they are dated later than 
Dr. J.N.M.'s reports and thus provide a more contemporary 
picture of his right knee.  The record also includes the 
actual corresponding radiographic reports that set forth the 
clinical findings in detail.  Thus, the Board finds that the 
VA examination reports outweigh the statements from Dr. 
J.N.M. 

The report of a July 2000 VA examination conducted by QTC 
sets forth the veteran's relevant complaints, as well as the 
results of physical examination.  The report refers to April 
2000 X-rays that Dr. J.N.M. felt were consistent with 
patellofemoral arthritis.  The VA examiner requested 
additional X-rays.  A corresponding July 2000 X-ray report 
indicates that four views were taken of the veteran's right 
knee.  No effusion was seen and the bones were normal in 
contour and alignment.  The impression was negative 
examination.  The examiner added an addendum that noted in 
pertinent part that the examination of the right knee was 
normal, there was no evidence of arthritis, and there was no 
diagnosis for the right knee.  

The report of an April 2002 VA examination sets forth the 
veteran's complaints with regard to his right knee, as well 
as the results of physical examination.  The pertinent 
diagnosis was probable recurrent subluxation of the right 
patella with possible underlying degenerative joint disease 
of the patellofemoral joint.  The report provides that there 
was no official record of knee films in the computer.  There 
was an unofficial referral to a knee film of 1999.  The 
examiner noted that X-rays were ordered.  The report of X-
rays conducted that same day provides that three views were 
taken of the veteran's right knee.  There were no acute 
fractures or dislocations.  There was mild narrowing of the 
joint space with no effusion.  The primary diagnostic code 
was no significant or minor abnormality.  

The Board recognizes the veteran's own assertions that he has 
arthritis of the right knee, related to his service or his 
service-connected left knee disability.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that he now has 
arthritis of the right knee.  His own assertions do not 
outweigh the July 2000 and April 2002 clinical findings that 
were negative for arthritis of the right knee.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra. Accordingly, entitlement to service connection for 
arthritis of the right knee is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for arthritis of the right knee is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


